

117 HR 2350 IH: Discriminatory Gaming Tax Repeal Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2350IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Titus (for herself, Mr. Reschenthaler, Mr. Amodei, and Mr. Horsford) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal chapter 35 (relating to taxes on wagering).1.Short titleThis Act may be cited as the Discriminatory Gaming Tax Repeal Act of 2021.2.Repeal(a)In generalChapter 35 of subtitle D of the Internal Revenue Code of 1986 is repealed.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 